DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 29 is objected to because of the following informalities:  line 2 should be amended to - the receiving space from [[the]] outside of the casing is formed between the first casing and the second casing -.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 16:
The claim is unclear because of limitation “a main frame end plate which is provided on an opposite side of the fixed scroll end plate on the basis of the orbiting scroll ” in lines 11-12. The limitation suggests that the main frame end plate is on the opposite of the fixed scroll from the orbiting scroll however this does not appear to be the case in regards to figure 2 where the main frame end plate is on the opposite of the orbiting scroll from the fixed scroll. For the sake of examination, the office has interpreted this limitation accordingly.
Claims 17-30 are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2017/0292517 to Lee et al. (Lee).
Lee discloses:
Regarding claim 16 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim):
A scroll compressor (figure 1) comprising: 
111, 112, 113); 
a motor (103) which generates a rotational force within the casing (0075); 
a rotary shaft (135) which is rotated by the motor (103); 
an orbiting scroll (150) which performs an orbiting motion by means of the rotary shaft (¶0076); 
a fixed scroll (140) which is meshed with the orbiting scroll (150) and forms a pair of compression chambers (P, ¶0076); and 
a main frame (102) which supports the orbiting scroll (150), wherein the fixed scroll (140) further comprises a fixed scroll end plate (141) and a fixed scroll wrap (143) which protrudes from the fixed scroll end plate, wherein the main frame (102) further comprises: 
a main frame end plate (see figure 1 below, element A) which is provided on an opposite side (see the 35 USC 112(b) rejection above for the interpretation of this limitation, element A in figure 1 below is on the opposite side of the orbiting scroll from the fixed scroll) of the fixed scroll end plate on the basis of the orbiting scroll (150); and 
a main frame side plate (see figure 1 below, element B) which protrudes from an outer circumferential portion (see figure 1 below, element B where it extends from the outer circumference of A) of the main frame end plate (see figure 1 below, element A) toward the fixed scroll (140), wherein the fixed scroll end plate (141), the main frame end plate (see figure 1 below, element A), and the main frame side plate (see figure 1 below, element B) form an orbiting space (see figure 1 below that show these structures forming the orbiting space around 150) of the orbiting scroll (150).  

    PNG
    media_image1.png
    840
    1295
    media_image1.png
    Greyscale

Figure 1 – figure 1 of Lee, annotated by the examiner
Regarding claim 17:
The scroll compressor of claim 16, wherein the main frame side plate (see figure 1 above, element B) is interposed between the casing (111, 112, 113) and the orbiting scroll (150) (see figure 1), and wherein the orbiting scroll (150) faces the main frame side plate (see figure 1 above, element B) in a radial direction (see location C in figure 1 above).  

Regarding claim 18:
see figure 1 above, element B) is formed thinner (under the broadest reasonable interpretation, the thickness of the main frame side plate B is thinner than the thickness W of figure 1 above of the flanges of the casing) than the casing (111, 112, 113).  

Regarding claim 19:
The scroll compressor of claim 16, wherein the fixed scroll (140) further comprises a fixed scroll flange (see figure 2 below, element K) which protrudes from an outer circumferential surface (see figure 2 below, element N) of the fixed scroll end plate (141) in a radial direction and is fastened (via element/pin O in figure 2 below) to the casing (111, 112, 113).  

    PNG
    media_image2.png
    720
    840
    media_image2.png
    Greyscale

Figure 2 - figure 1 of Lee, annotated by the examiner
Regarding claim 20:
The scroll compressor of claim 19, wherein the main frame (102) further comprises a main frame flange (see figure 2 above, element G) which protrudes from an outer circumferential surface (see figure 2 above, element P) of the main frame side plate (see figure 1 above, element B) in a radial direction (protrudes radially outward from the axis of rotation of shaft 135) and is fastened (via O in figure 2 above) to the casing (111, 112, 113).  

Regarding claim 21:
The scroll compressor of claim 20, wherein the casing (111, 112, 113) further comprises: 
a first casing (111) which has a receiving space (space within casing 111) in which the motor (103), the rotary shaft (135), the orbiting scroll (150), the fixed scroll (140), and the main frame (102) are received (see figure 1); and 
a second casing (112) which is fastened to (see figure 2 above, element/bolt Q) the first casing (111) and covers the receiving space (space within casing 111).  

Regarding claim 22:
The scroll compressor of claim 21, wherein the first casing comprises: 
a first casing end plate (113) which supports (via 113f) an end of the rotary shaft (135); and 
a first casing side plate (111) which protrudes from an outer circumferential portion of the first casing end plate (113) toward the second casing and supports the motor (103), the main frame (102), and the fixed scroll (140).  

Regarding claim 23:
The scroll compressor of claim 22, wherein the first casing side plate (111) further comprises a flange insertion groove (see figure 2 above, elements D and L) into which the fixed scroll flange (see figure 2 above, element K) and the main frame flange (see figure 2 above, element G) are inserted.  

Regarding claim 24:
The scroll compressor of claim 23, wherein the flange insertion groove (see figure 2 above, elements D and L) comprises: 
a flange insertion groove basal surface (see figure 2 above, element D) which is bent from an inner circumferential surface (see figure 2 above, element R) of the first casing side plate (111); and 
a flange insertion groove inner circumferential surface (see figure 2 above, element L) which is bent from the flange insertion groove basal surface (see figure 2 above, element D) and extends to a front end surface (see figure 2 above, element S) of the first casing side plate (111).  

Regarding claim 25:
The scroll compressor of claim 24, wherein the main frame flange (see figure 2 above, element G) further comprises: 
a main frame flange basal surface (see figure 2 above, element F) which contacts with the flange insertion groove basal surface (see figure 2 above, element D); 
a main frame flange outer circumferential surface (see figure 2 above, element H) which is bent from the main frame flange basal surface (see figure 2 above, element F) and faces the flange insertion groove inner circumferential surface (see figure 2 above, element L); and 
a main frame flange top surface (see figure 2 above, element E) which is bent from the main frame flange outer circumferential surface (see figure 2 above, element H) see figure 2 above) of the main frame flange basal surface (see figure 2 above, element F).  

Regarding claim 26:
The scroll compressor of claim 25, wherein the fixed scroll flange (see figure 2 above, element K) further comprises: 
a fixed scroll flange basal surface (see figure 2 above, element I) which contacts with the main frame flange top surface (see figure 2 above, element E); 
a fixed scroll flange outer circumferential surface (see figure 2 above, element J) which is bent from the fixed scroll flange basal surface (see figure 2 above, element I) and faces the flange insertion groove inner circumferential surface (see figure 2 above, element L); and 
a fixed scroll flange top surface (see figure 2 above, element M) which is bent from the fixed scroll flange outer circumferential surface (see figure 2 above, element J) and forms a back side of the fixed scroll flange basal surface (see figure 2 above, element I).  

Regarding claim 27:
The scroll compressor of claim 26, wherein the fixed scroll flange (see figure 2 above, element K) further comprises a first fastening hole (see figure 2 above, element T) which passes through the fixed scroll flange (see figure 2 above, element K) from the fixed scroll flange top surface (see figure 2 above, element M) to the fixed scroll flange basal surface (see figure 2 above, element I), wherein the main frame flange (see figure 2 above, element G) comprises a second fastening hole (see figure 2 above, element U) which passes through the main frame flange (see figure 2 above, element G) from the main frame flange top surface (see figure 2 above, element E) to the main frame flange basal surface (see figure 2 above, element F), wherein the flange insertion groove (see figure 2 above, elements D and L) comprises a third fastening hole (see figure 2 above, element V) which is formed engraved (inserted into) from the flange insertion groove basal surface (see figure 2 above, element D), and wherein the main frame flange (see figure 2 above, element G) and the fixed scroll flange (see figure 2 above, element K) are fastened to the first casing side plate (111) by a fastening member (see figure 2 above, element/fastener/pin O) that is inserted into the first fastening hole (see figure 2 above, element T), the second fastening hole (see figure 2 above, element U), and the third fastening hole (see figure 2 above, element V).  

Regarding claim 28:
The scroll compressor of claim 21, wherein the motor (103), the rotary shaft (135), the orbiting scroll (150), the fixed scroll (140), and the main frame (102) are inserted from a side of the second casing into a side of the first casing (this limitation is interpreted as intended use and the above structures can be inserted into the first casing side from the second casing side), and then are received in the receiving space (space within 111).  

Regarding claim 29:
111e) which seals the receiving space (space within 111) from the outside of the casing (111, 112, 113) is formed between the first casing (111) and the second casing (114), and wherein the receiving space is sealed only by the sealing member (¶0082) .  

Regarding claim 30:
The scroll compressor of claim 16, further comprising an oil recovery passage (127) which recovers oil (¶0124) which is separated from a refrigerant discharged (refrigerant in V2) from the compression chambers (P), wherein the oil recovery passage is formed on the main frame side plate (see figure 1 below, element B). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: The following is pertinent prior art: US patent number 4,435,137 to Terauchi (see the flange around bolt 27), US patent number 5,607,288 to Wallis et al. (see the flange 24), US patent application publication number 2003/0156954 to Kimura et al. (see flange 17B), US patent application publication number 2006/0233657 to Bonear et al. (see flange 26 and 24), US patent application publication number 2011/0129377 to Huang et al. (see the flanges 112 and 113) and US patent application publication number 2013/0294951 to Ishikawa et al. (see flange 3, 5 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746